Exhibit 10.9
MANAGEMENT SERVICES AGREEMENT
This Management Services Agreement (this “Agreement”) is made and entered into
effective as of April 1, 2011 (the “Effective Date”), by and between RHA Stroud,
LLC, an Oklahoma limited liability company (the “Company”), and First Physicians
Business Solutions LLC, an Oklahoma limited liability company (the “Manager”),
in connection with that certain Stock Purchase Agreement dated as of April 1,
2011 (as amended to date, the “Purchase Agreement”), by and among One Cura
Wellness Trust, Inc., a California not-for-profit corporation (“Buyer”); the
Company, RHA Anadarko, LLC, an Oklahoma limited liability company (“RHA
Anadarko”), and Rural Hospital Acquisition LLC, an Oklahoma limited liability
company (“Seller”).
RECITALS
A. The Company is the owner and operator of an acute care hospital facility
located at 2308 Highway 66 West, Stroud, Oklahoma 74079 (the “Hospital”), where
it provides a variety of inpatient and outpatient services; and
B. Manager is in the business of furnishing management and support services to
hospitals; and
C. As of April 1, 2011, the Buyer entered into the Purchase Agreement with the
Seller to acquire all ownership interests of the Company and the Hospital; and
D. The Company desires to engage Manager, and Manager desires to furnish to the
Company, the management and support services described in this Agreement for the
purpose of assisting the Company in managing the provision of health care
services to patients of the Hospital, upon the terms and subject to the
conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the mutual representations,
warranties, agreements, and covenants in this Agreement, and other good and
valuable consideration exchanged between the parties, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound agree as follows:
AGREEMENTS
1. DEFINITIONS. As used in this Agreement, the terms defined in Section 10(o)
have the meanings ascribed to them therein (unless specifically defined or the
context clearly requires otherwise). Capitalized terms used in this Agreement
that are not otherwise defined have the meanings ascribed to them in the
Purchase Agreement. Other terms may be defined elsewhere in this Agreement and
have the meanings so ascribed to them.

 

 



--------------------------------------------------------------------------------



 



2. RELATIONSHIP OF PARTIES.
(a) Appointment as Manager. Upon the terms and subject to the conditions set
forth in this Agreement, the Company hereby grants, and Manager hereby accepts,
the sole and exclusive right and obligation to furnish or perform, or arrange
for the furnishing or performance of, the Management Services (as defined in
Section 3(a) below) during the Term (as defined in Section 5(a) below). Subject
to the authority and responsibility reserved by the Company under Section 3, the
Company authorizes Manager to furnish or perform, or arrange for the furnishing
or performance of, the Management Services in whatever manner Manager reasonably
determines is appropriate under the circumstances. The Company will not
interfere with or prevent, or act in any way that could reasonably be foreseen
to interfere with or prevent, Manager from carrying out its responsibilities
under this Agreement.
(b) Company Approval. For purposes of this Agreement, when any approval,
consent, waiver, notice, or other action or decision is required by or from the
Company, the term “Company” means the Board of Managers. If there is no duly
constituted Board of Managers or the Board in office fails or refuses to act
within a reasonable time period under the circumstances of the applicable action
or decision, Manager may rely upon the action or decision of the sole member of
the Company.
(c) Independent Contractors. The Company and Manager intend to act and perform
under this Agreement as independent contractors with respect to each other.
Neither of them will have or exercise any control or direction over the method
by which the other party carries out its responsibilities under this Agreement.
This Agreement is not intended to create any Company, joint venture, agency, or
employment relationship between the parties or any of their respective
employees, agents, independent contractors, or representatives. The Manager
agrees to pay as they become due all federal and state income taxes as well as
all other taxes due and payable on the compensation earned by the Manager
hereunder.
(d) No Payment for Referrals. The parties agree that the benefits to Manager
under this Agreement do not require, are not payment or compensation for, in
cash or in kind, and are not in any way contingent upon, the admission,
referral, or any other arrangement for the provision of any item or service
offerred by Manager to the Company or any patients of the Hospital. It is the
intent and good faith belief of the parties hereto that this Agreement complies
with the Medicare/Medicaid Anti-Kickback Statute, and in particular the Personal
Services Safe Harbor. It is also the intent and good faith belief of the parties
that this Agreement complies with the provisions of the Stark Law, and in
particular the Stark Exceptions for personal services and indirect compensation
arrangements, and does not in any manner violate the Stark Law.
(e) Use of Name, Logos, Etc. During the Term, Manager may use all the names,
trademarks, logos, and symbols of the Company identifying the Hospital,
including without limitation, the right to represent to the general public and
the health care industry specifically that Manager manages the Hospital.

 

2



--------------------------------------------------------------------------------



 



(f) Manager’s Competitive Activities. The Company acknowledges that Manager and
its Affiliates are currently in the business of developing, acquiring, owning,
and operating acute care hospitals and other health care facilities apart from
the Management Services that Manager is furnishing to the Company under this
Agreement. Nothing in this Agreement will prohibit Manager or any of its
Affiliates from developing, owning, or operating hospitals or other health care
facilities or from providing hospital development and management services to
other Persons.
3. MANAGEMENT SERVICES.
(a) General Description. Subject to the authority and responsibility reserved by
the Company under this Section 3, Manager will, for the account of and in the
name and on behalf of the Company, furnish or perform, or arrange for the
furnishing or performance of, the following management and support services
described in this Section 3(a) (the “Management Services”):
(i) General Operational. Manager will furnish the basic day-to-day management,
administrative and support services relating to financial and operating matters
as reasonably necessary for the Company to conduct its business of owning and
operating the Hospital.
(ii) Governmental Authorizations. Manager will assist the Company in obtaining
and maintaining, in the name of and on behalf of the Company, all necessary
Permits required for the Hospital to be in compliance with all Applicable Laws.
(iii) Certifications and Accreditations. Manager will assist the Company in
obtaining and maintaining all appropriate certifications, provider numbers and
approvals from all regulatory authorities having jurisdiction over the Hospital
and/or its operations. Manager will also assist the Company in obtaining and
maintaining accreditation by the Joint Commission on Accreditation of Healthcare
Organizations (“JCAHO”) and/or any other accrediting agencies designated by the
Company from time to time.
(iv) Condition of Hospital. Manager will maintain the equipment and facilities
of the Hospital in accordance with applicable industry and accreditation
standards.
(v) Operating Plan. For each full or partial fiscal year of the Company, Manager
will prepare and deliver to the Company a proposed annual operating plan for the
Hospital reflecting in reasonable detail a proposed operating and capital budget
for such fiscal year, including, the anticipated revenues and expenses, capital
expenditures, and sources and uses of capital, together with any operational
goals and objectives, for the Hospital (the “Operating Plan”). Manager must
prepare and deliver the Operating Plan for the fiscal year of the Company ending
December 31, 2011, within thirty (30) days following the Effective Date. The
Company and Manager will each use commercially reasonable efforts to finalize
the Operating Plan for the 2011 fiscal year prior to July 31, 2011. During the
remainder of the Term, Manager will prepare and deliver the proposed Operating
Plan for each of the following fiscal years of the Company at least sixty
(60) days prior to the expiration of the current

 

3



--------------------------------------------------------------------------------



 



fiscal year. Manager and the Company will each use commercially reasonable
efforts to finalize the Operating Plan with the Company’s approval for each of
the subsequent fiscal years prior to January 1 of the applicable fiscal year. If
the Company and Manager are unable to agree within the time period provided on a
proposed Operating Plan, then with respect to the disputed items therein only,
the same items in the last approved Operating Plan must be used until otherwise
agreed. The Parties shall use commercially reasonable efforts to operate the
Hospital within the parameters of the Operating Plan.
(vi) Hospital Staff. Manager, or Manager’s Affiliate, shall lease to the Company
all physician and non-physician personnel (the “Hospital Staff”) as are
reasonably necessary for the efficient and effective operation of the Hospital
pursuant to a separate Staff Leasing Agreement with Company of even date
herewith. All of the Hospital Staff (except for personnel provided by the
Company in order to fulfill its duties hereunder) shall be employees and
independent contractors of the Manager, and not the Hospital. Manager will be
solely responsible for selecting, hiring or otherwise engaging, supervising,
promoting, discharging, terminating, and replacing the Hospital Staff. The
Hospital Staff may be furnished on either a full or part-time basis as
determined to be appropriate by Manager for the Hospital under the
circumstances. No employees or independent contractors of the Company may be
employed or engaged by the Company to furnish any services at the Hospital
without Manager’s prior approval.
(vii) Medical Director. Manager will assist the medical director appointed by
the Company after consulting with Manager (1) with respect to the hiring,
disciplining, and discharging of all physicians and other clinical personnel
employed or engaged in furnishing services at the Hospital, (2) with the
provision of clinical staff orientation and education, (3) to ensure that
clinical staff are assigned duties based on their education, training,
competency, and job descriptions, and (4) with the development and
implementation of all clinical policies and procedures, including patient rights
and patient/staff grievance.
(viii) Systems. Manager shall assist with the design, implementation,
supervision and revision of all management, operational, financial and
informational systems in order to conduct the physical and administrative
operations of the Hospital, including but not limited to those required for
billing and collection of charges, accounting, purchasing and medical records
maintenance.
(ix) Insurance. Manager will assist the Company in obtaining and reasonable and
customary insurance coverage with a carrier that meets all statutory
requirements to do business in the State of Oklahoma with limits consistent with
Applicable Laws. Such insurance coverage to be procured by the Company with
Manager’s assistance includes, but is not limited to, professional liability and
general liability coverage for the operation of the Hospital, and workers‘
compensation, short-term disability and professional liability insurance for the
respective members of the Hospital Staff pursuant to the Staff Leasing
Agreement. Manager and its Affiliates will be endorsed as additional insureds on
the commercial general liability and professional liability policies of the
Company described above, including any excess (umbrella) policies to the extent
applicable. The insurance coverages required above, through a policy or
endorsement, will include a provision that the policy and endorsements relevant
to this Agreement may not be canceled or modified without thirty (30) days’
prior written notice to Manager. The Company will furnish a certificate of
insurance to Manager prior to the commencement of the Management Services,
showing compliance with the provisions of this Section 3(a)(ix).

 

4



--------------------------------------------------------------------------------



 



(x) Legal Actions.
(A) Manager will, with approval from the Company, institute, in its own name or
in the name of the Company as directed by the Company, any and all lawsuits and
similar proceedings necessary or desirable for and in the best interests of the
Hospital, including without limitation, defending any claims asserted by any
third parties against the Hospital, Manager, the Company or the officers,
directors, employees, or any Affiliate of Manager and the Company.
(B) Manager will, with approval from the Company, take reasonable and necessary
steps to protect, settle, or litigate to final judgment or other resolution in
any appropriate court or other tribunal any such lawsuit or similar proceeding
affecting the Hospital.
(xi) Bank Accounts; Deposits and Disbursements. Manager will establish and
maintain one or more bank accounts in the name of the Company in which all
receipts from the Hospital’s business operations must be deposited (the “Bank
Accounts”). Manager is authorized to withdraw funds from the Bank Accounts in
connection with any cash management program followed by Manager and to pay
authorized expenses of the Company and the Hospital, including without
limitation, payment of any Management Fees and Reimbursable Expenses (as defined
in Section 4(b) below) due and payable to Manager under Section 4, as well as
payment of any principal and interest that is due under the New Notes relating
to the loan indebtedness of the Company to Seller. Manager is further authorized
to withdraw funds from the Bank Accounts to comply with contractual obligations
to which the Company is subject and, to the extent necessary, to maintain the
licensure and accreditation of the Hospital. Manager will have no liability or
obligation for performing any of its responsibilities under this Agreement which
involve making payments to third parties or incurring fees, costs, expenses, or
charges unless the Company has sufficient funds available in the Bank Accounts
to pay the third party or reimburse Manager. Subject to the foregoing, at the
direction of the Company, Manager will withdraw and disburse to the Company any
excess funds in the Bank Accounts from time to time.
(xii) Billing and Collection. The Company hereby appoints Manager as the
Company’s agent and attorney-in-fact, with full power of substitution, for the
purpose of billing and collecting from patients and Third-Party Payors for the
medical and related healthcare services furnished at the Hospital. Manager will
oversee and supervise all billing and collection activities for the Hospital. In
addition, Manager shall cause to be prepared and submitted, with the reasonable
assistance of the Company, in a proper manner and in a timely fashion any cost
reports required to be submitted pursuant to the requirements of Third-Party
Payors or any authority having jurisdiction over the Hospital.

 

5



--------------------------------------------------------------------------------



 



(xiii) Financial and Other Books and Records. Manager will supervise the
accounting and bookkeeping services for the Company in the operation of the
Hospital, including, but not limited to, all actions necessary to (A) maintain
the books of account, including all journals and ledgers, check register, and
payroll records, (B) post all patient and other charges, including necessary
analyses and corrections, (C) establish adequate receivable, credit and
collection policies and procedures, (D) process vendors’ invoices and other
accounts payable, (E) prepare payroll checks from time sheet summaries,
(F) prepare monthly bank reconciliations, and (G) establish patient direct and
Third-Party Payor billing procedures. The books of account for the Hospital will
be maintained on an accrual basis in accordance with GAAP consistently applied.
(xiv) Periodic Financial Statements. Manager will prepare and make available on
a regular basis to the Company unaudited financial statements reflecting the
operations of the Hospital for the applicable period.
(xv) Equipment and Supplies. Manager will purchase or lease, for the account and
in the name and on behalf of the Company, the equipment and supplies necessary
for the operation of the Hospital in compliance with any Applicable Laws.
(xvi) Service and Other Contracts. Manager will negotiate and execute, for the
account of and in the name and on behalf of the Company, contracts in the usual
course of business of the Hospital, including without limitation, linen
Management Services Agreements, equipment leasing and maintenance contracts,
contracts for operating supplies and other supply-chain management contracts,
and contracts of insurance. The Company’s prior approval (which will not be
unreasonably withheld, conditioned or delayed) shall be obtained in the event
the aggregate contractual obligation over the term of the contract either
exceeds $50,000.00 or was not contemplated in the applicable Operating Plan.
(xvii) Third-Party Payor Contracts. Manager will negotiate and execute, for the
account of and in the name and on behalf of the Company, contracts for the
provision of inpatient and outpatient services at the Hospital with any
Third-Party Payors.
(xviii) Community Awareness. Manager will develop and coordinate advertising and
promotional materials, internal and external public relations programs, sales
and staff development programs, community and Third-Party Payor awareness
programs, and patient and physician satisfaction programs.
(xix) Operating Standards. Manager will develop and institute standards,
procedures, and policies for admitting, discharging, and treating patients, for
charging patients for services and for collecting the charges from patients or
Third-Party Payors.

 

6



--------------------------------------------------------------------------------



 



(b) Events Excusing Performance. In addition to any excuse under Applicable
Laws, Manager will not be liable to the Company for failure to perform its
obligations under this Agreement arising from any event beyond its control,
regardless of whether foreseeable, including, but not limited to, labor
disturbance, war, fire or other casualty, accident, act of God, governmental act
or regulation, inability to obtain materials, failure of supply, failure of
subcontractors to perform, and any other cause or event reasonably beyond the
control of Manager, regardless of whether similar to the foregoing enumerated
causes and events, for so long as such events or circumstances continue and for
a reasonable period of time thereafter.
(c) Use of Manager’s Affiliates. Manager may contract with any of its Affiliates
for the provision of goods or services under this Agreement so long as (i) the
contracted for terms are at least as favorable as those that would be obtained
through an arms’ length negotiation with a third-party provider, and
(ii) Manager remains fully liable and responsible for the performance thereof.
(d) Compliance with Applicable Laws. In furnishing or performing, or arranging
for the furnishing or performing, of the Management Services, Manager will
comply with all Applicable Laws.
(e) Company Reserved Authority and Responsibility. Manager expressly
acknowledges and agrees that the Company exercises, and at all times during the
Term, will exercise the ultimate control and direction of the operations of the
Hospital, including without limitation, all medical and professional matters of
the Hospital. Manager will furnish the Management Services within any reasonable
parameters, policies, and procedures adopted by the Company of which Manager has
been notified so long as the parameters, policies, and procedures do not, in
Manager’s reasonable judgment, jeopardize the quality of patient care furnished
at the Hospital or require Manager or the Company to engage in any illegal or
unethical acts.
(f) Nonsolicitation. The Company agrees that, during the Term and for a period
of one year after the termination of this Agreement, it will not, directly or
indirectly, employ or solicit for employment, or attempt to employ or solicit
for employment, any Hospital Staff or any other employees of Manager, without
receiving Manager’s prior written consent. The Company acknowledges that any
breach of provisions of this Section 3(f) would cause immediate and irreparable
injury to Manager for which monetary damages are inadequate, difficult to
compute, or both. As such, the Company agrees the provisions of this
Section 3(f) may be enforced by specific performance, in addition to any other
available legal or equitable remedy.
(g) No Manager Liability. Notwithstanding any provision of this Agreement to the
contrary, Manager is not, and will not become, responsible for any of the
obligations, liabilities, or debts of the Company or the Hospital by virtue of
entering into this Agreement or furnishing the Management Services.

 

7



--------------------------------------------------------------------------------



 



4. MANAGER COMPENSATION AND EXPENSE REIMBURSEMENT.
(a) Management Fees. In consideration of Manager’s services hereunder, the
Company shall pay to Manager the management fees (the “Management Fees”)
described on Exhibit A attached to this Agreement and incorporated herein by
reference. The parties acknowledge and agree that the Management Fees to be paid
to Manager under this Agreement resulted from arms’-length negotiations between
the parties and such fees constitute fair market value consideration for the
services to be provided by Manager under this Agreement.
(b) Payment. The Management Fees for any particular month is due and payable in
arrears no later than the 15th day of the following month. For example, the
Management Fees for the month of June 2011 would be due and payable no later
than July 15, 2011. Any Management Fees due for a partial month will be
pro-rated based on the number of days during the month this Agreement was in
effect.
(c) Reimbursable Expenses.
(i) Calculation. In addition to the Management Fees, the Company will reimburse
Manager, at cost without any markup, for:
(A) The out-of-pocket fees, expenses, costs, and charges incurred by Manager,
for the account of and in the name and on behalf of the Company, in the course
of furnishing or performing, or arranging for the furnishing or performance of,
the Management Services;
(B) The direct, out of pocket fees, expenses, costs, and charges incurred by
Manager in the course of furnishing or performing, or arranging for the
furnishing or performance of, the Management Services;
(C) The direct costs incurred by Manager in employing a chief executive officer
and chief financial officer for the Hospital, including, without limitation,
such executive employees’ salary and incentive compensation (including bonus),
any taxes payable by Manager with respect to such compensation (including FICA,
Medicare contributions or unemployment taxes) and the cost of any benefits
provided to such executive employees pursuant to any Employee Benefit Plan;
(D) The fairly allocated portion of the fees, expenses, costs, and charges,
including indirect and overhead expenses and centralized resources that are
utilized on a shared basis among the Hospital and other acute care hospitals
managed by Manager, incurred by Manager or any of its Affiliates in furnishing
or performing, or arranging for the furnishing or performance of, the Management
Services (the items described in (A) through (D) above are collectively, the
“Reimbursable Expenses”). But, the Company will not be obligated to reimburse
Manager for any portion of the fees, expenses, costs, or charges of Manager that
were not incurred specifically in connection with and for the purpose of
furnishing the Management Services, including, but not limited to, Manager’s
salary and benefits expenses for its senior executive level management.
(ii) Payment. No less than once each month, Manager will deliver an invoice to
the Company for the Reimbursable Expenses setting forth the amount due, together
with a reasonably detailed description of the items and services included. The
Company’s payment to Manager of the invoiced Reimbursable Expenses is due and
payable no later than the 15th day following the date of the invoice.

 

8



--------------------------------------------------------------------------------



 



5. TERM AND TERMINATION.
(a) Term.
(i) Initial Term. Unless extended under this Section 5(a) or earlier terminated
under Section 5(b) of this Agreement, the initial term (the “Initial Term”) of
this Agreement is for the period of seventy-eight (78) months, beginning at
12:01 a.m. (Central time) on the next day following the Effective Date.
(ii) Renewal Terms. Upon the expiration of the Initial Term, the term of this
Agreement will automatically renew and extend for additional five-year terms,
upon the terms and conditions then in effect, unless either party gives written
notice to the other of its election not to renew at least one hundred eighty
(180) days prior to the applicable renewal date. The term of this Agreement,
including the Initial Term or any renewal term of this Agreement, is referred to
in this Agreement as the “Term.”
(iii) No Subsequent Agreements. If this Agreement is terminated within one year
following the Effective Date, the Company and Manager will not enter into an
agreement involving the Management Services within one year from the effective
time of the termination, unless the new agreement has the same terms, including
the same Management Fees and other compensation provisions for the Management
Services.
(b) Grounds for Termination. This Agreement will terminate upon the occurrence
of any of the following conditions or events:
(i) Mutual Agreement. The Company and Manager may agree in writing to terminate
this Agreement at any time;
(ii) Without Cause by Either Party. Either may terminate this Agreement at any
time without cause by giving at least ninety (90) days’ advance notice to the
other party stating the effective time of termination of this Agreement;
(iii) Loss of Licensure. Manager may terminate this Agreement, at its sole
election if the Hospital or the Company fails to maintain its status as a
properly licensed healthcare service provider and/or facility. Moreover, if the
Company intends to convert the status of the Hospital to a federally qualified
health center, it must obtain the prior written consent of the Manager to any
such change of status;
(iv) Exclusion from Third-Party Payor Programs. Manager may terminate this
Agreement, at its sole election, if the Company is barred or excluded as a
provider in Medicare or Medicaid or any other Third-Party Payor Programs;

 

9



--------------------------------------------------------------------------------



 



(v) Change of Control of Company. Manager may terminate this Agreement, if any
of the following occur with respect to the Company: (A) a merger or
consolidation of the Company with or into another entity; (B) the sale, license
or transfer of all or substantially all of the properties and assets of the
Company or its subsidiaries; (C) any acquisition by any person of beneficial
ownership of a majority of the equity of the Company (whether or not
newly-issued shares or equity interests) in a single transaction or a series of
related transactions; (D) the redemption or repurchase of equity interests
representing a majority of the voting power of the outstanding shares of equity
of the Company; or (E) any other change of control of more than fifty percent
(50%) of the outstanding voting power of the Company.
(vi) Termination for Insolvency. By either party upon the filing of a petition
in voluntary bankruptcy or an assignment for the benefit of creditors by the
other party or upon other action taken or suffered, voluntarily or
involuntarily, under any Applicable Laws for the benefit of debtors by the other
party, except for the filing of a petition in involuntary bankruptcy against the
other party which is dismissed within sixty (60) days thereafter;
(vii) Termination of Business Associate Exhibit. The Company may terminate this
Agreement in accordance with the provisions of Article 4 of the Business
Associate Exhibit attached hereto as Exhibit B;
(viii) Good Reason by Company. The failure or refusal by Manager to faithfully
or diligently perform its responsibilities or obligations under this Agreement,
following written notice to Manager specifying the grounds for termination and
the actions by Manager that would allow Manager to cure the grounds and avoid
termination, and giving Manager no less than thirty (30) days to complete the
actions to the reasonable satisfaction of the Company; or
(ix) Good Reason by Manager. The failure or refusal by the Company to faithfully
or diligently perform its responsibilities or obligations under this Agreement,
following written notice to the Company specifying the grounds for termination
and the actions by the Company that would allow the Company to cure the grounds
and avoid termination, and giving the Company no less than thirty (30) days to
complete the actions to the reasonable satisfaction of Manager.
(c) Effects of Termination. In addition to the other specified effects of
termination of this Agreement:
(i) In the event the Company terminates this Agreement, it may during any notice
period prior to the effective time of termination, relieve Manager of its
regular responsibilities under this Agreement if there is a reasonably
foreseeable risk of serious bodily harm to patients from Manager continuing to
furnish the Management Services during the notice period.
(ii) If the Company terminates this Agreement without cause pursuant to Section
5(b)(ii), or if the Manager terminates this Agreement pursuant to
Section 5(b)(v), then the Company shall be obligated to pay to Manager (A) all
Management Fees which have accrued through the effective date of such
termination and (B) a termination fee equal to the product of the aggregate
Management Fees paid to the Manager for the 12-month period ended on the last
day of the month immediately prior to the month during which the Company
delivered notice of termination of the Agreement to the Manager (or, if the
Agreement has been terminated prior to the expiration of a 12-month period of
the Term, the amount of Management Fees paid for such shorter period will be
annualized based upon the average monthly fees paid during such shorter period),
multiplied by four (4).

 

10



--------------------------------------------------------------------------------



 



(iii) After termination, neither party will have any further rights, duties, or
obligations under this Agreement, except as specifically provided otherwise
herein for obligations that survive termination or are to be performed following
termination of this Agreement. Each party will remain liable and responsible to
the other for all obligations and duties arising or accruing under this
Agreement prior to the effective date of termination and for all acts and
omissions of such party prior to such termination.
6. BOOKS AND RECORDS.
(a) Ownership of Manager’s Business Records and Systems. All business records,
information, software, and systems of Manager relating to the furnishing or
performance of the Management Services under this Agreement will remain the
property of Manager or the applicable Affiliate, as the case may be; provided,
however, that the Company will be entitled, until such time as such are
destroyed in accordance with Section 6(b), upon reasonable written request, to
access such of Manager’s business records and systems and make copies or
extracts thereof of any such business records and information.
(b) Maintenance of Records. Except as otherwise provided in this Agreement, each
party will safeguard all records maintained by it pursuant to this Agreement for
the minimum period required by Applicable Laws from the date of the last
activity recorded in such records and, prior to destruction of any such records,
will give the other party notice of the planned destruction and, if such other
party so elects and Applicable Laws so permit, will deliver the records to such
other party in lieu of destroying them.
(c) Government Access to Books and Records. Insofar as the provisions of
Section 42 of the Code of Federal Regulations, or any successor regulation which
governs access to books and records of subcontractors of services to Medicare
providers with a value or cost of $10,000 or more during a twelve (12) month
period is applicable to this Agreement, Manager will comply with the following
statutory requirements governing the maintenance of documentation to verify the
cost of the Management Services furnished under this Agreement:
(i) Until the expiration of four (4) years after the furnishing of the
Management Services under this Agreement, Manager will make available, upon
written request of the Secretary of the United States Department of Health and
Human Services, or upon request of the Comptroller General of the United States,
or any of their duly authorized representatives, this Agreement, and books,
documents, and records of Manager that are necessary to certify the nature and
extent of such costs; and

 

11



--------------------------------------------------------------------------------



 



(ii) If Manager carries out any of its responsibilities under this Agreement
through a subcontract, with a value or cost of $10,000.00 or more over a
12-month period, with an organization related by common ownership or control,
such subcontract must contain a clause to the effect that, until the expiration
of four (4) years after the furnishing of the Management Services under the
subcontract, the related organization must make available, upon written request
of the Secretary of the United States Department of Health and Human Services,
or upon request of the Comptroller General of the United States, or any of their
duly authorized representatives, the subcontract, and books, documents, and
records of such organization that are necessary to verify the nature and extent
of such costs.
(iii) Nothing in this Section 6(c) will constitute the waiver of the
attorney-client or any similar privilege under Applicable Laws.
7. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF COMPANY. The Company
represents, warrants, and covenants to and with Manager that:
(a) Organization. It is a limited liability company duly organized, validly
existing, and in good standing under the Applicable Laws of its state of
formation, with full power and authority to conduct its business as it is now
being conducted.
(b) Authority. It has the requisite right, power, authority, and capacity to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of the Company.
(c) Licensure. It now possesses a valid and unrestricted license to own and
operate the Hospital under the laws of the state in which the Hospital is
located. If the Company intends to convert the status of the Hospital to a
federally qualified health center, it must obtain the prior written consent of
the Manager to any such change of status.
(d) No Medicare/Medicaid Exclusion. It has not been excluded, debarred, or
suspended or deemed ineligible to participate in Medicare, Medicaid, or any
other Third-Party Payor Programs, and is not the subject of any investigation
regarding its participation in Medicare, Medicaid, or any other Third-Party
Payor Programs, and has not been convicted of any crime relating to any
Medicare, Medicaid, or any other Third-Party Payor Programs.
(e) No Conflict. Neither the making of this Agreement nor its performance by the
Company will violate any Applicable Laws to which it is subject.

 

12



--------------------------------------------------------------------------------



 



8. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF MANAGER. Manager represents,
warrants, and covenants to and with the Company that:
(a) Organization. It is a corporation duly organized, validly existing, and in
good standing under the Applicable Laws of its state of formation, with full
power and authority to conduct its business as it is now being conducted.
(b) Authority. It has the requisite right, power, authority, and capacity to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of Manager.
(c) No Medicare/Medicaid Exclusion. It has not been excluded, debarred, or
suspended or deemed ineligible to participate in Medicare, Medicaid, or any
other Third-Party Payor Programs, and is not the subject of any investigation
regarding its participation in Medicare, Medicaid, or any other Third-Party
Payor Programs, and has not been convicted of any crime relating to any
Medicare, Medicaid, or any other Third-Party Payor Programs.
(d) No Conflict. Neither the making of this Agreement nor its performance by
Manager will violate any Applicable Laws to which it is subject.
9. INDEMNIFICATION.
(a) Indemnification by Manager. Manager will indemnify and hold harmless the
Company, its Affiliates, and their respective directors, officers, employees,
representatives, agents, and attorneys from, against, for and in respect of any
and all damages, penalties, fines, interest and monetary sanctions, losses,
obligations, liabilities, claims, deficiencies, costs and expenses, including,
without limitation, reasonable attorneys’ fees and other costs and expenses
incident to any investigation, claim or Proceeding (collectively, the “Company’s
Losses”) suffered, sustained, incurred, or required to be paid by any of them in
connection with (i) a breach or default of this Agreement by Manager, including
a breach of any representation, warranty, or covenant made by Manager in or
pursuant to this Agreement, or (ii) Manager’s willful misconduct, bad faith, or
gross negligence in the performance of any of its obligations under this
Agreement.
(b) Indemnification by Company. The Company will indemnify and hold harmless
Manager and its directors, officers, employees, representatives, agents, and
attorneys from, against, for and in respect of any and all damages, penalties,
fines, interest and monetary sanctions, losses, obligations, liabilities,
claims, deficiencies, costs and expenses, including, without limitation,
reasonable attorneys’ fees and other costs and expenses incident to any
investigation, claim or Proceeding (collectively, the “Manager’s Losses”)
suffered, sustained, incurred, or required to be paid by any of them in
connection with Manager’s performance of its obligations under this Agreement
other than Manager’s Losses resulting from Manager’s willful misconduct, bad
faith or gross negligence in the performance of its obligations under this
Agreement.
(c) Notice of Loss. Except to the extent set forth in the next sentence, neither
the Company nor Manager will have any liability under this Section 9 with
respect to a particular matter unless a notice (the “Indemnification Notice”)
setting forth in reasonable detail the breach which is asserted has been given
to the indemnifying party. Notwithstanding the preceding sentence, failure of
the indemnified party to give notice hereunder will not release the indemnifying
party from its obligations under this Section 9, except to the extent the
indemnifying party is actually prejudiced by the failure to give notice.

 

13



--------------------------------------------------------------------------------



 



(d) Right to Defend.
(i) Upon receipt of notice of any investigation, claim, or proceeding for which
indemnification might be claimed by an indemnified party, the indemnifying party
is entitled to defend, contest, or otherwise protect against such investigation,
claim, or proceeding at its own cost and expense, and the indemnified party must
reasonably cooperate in any such defense or other action, including the
assertion of any counterclaim or cross claim.
(ii) The indemnified party shall have the right, but not the obligation, to
participate at its own expense in a defense thereof by counsel of its own
choosing, but the indemnifying party is entitled to control the defense unless
the indemnified party has relieved the indemnifying party from liability with
respect to the particular matter or the indemnifying party fails to assume
defense of the matter. If the indemnifying party fails to defend, contest, or
otherwise protect in a timely manner against any such investigation, claim, or
proceeding, the indemnified party shall have the right, but not the obligation,
to defend, contest, or otherwise protect against the same and make any
compromise or settlement thereof and recover the entire cost thereof from the
indemnifying party including reasonable attorneys’ fees, disbursements and all
amounts paid as a result of such investigation, claim, or proceeding or the
compromise or settlement thereof; provided, however, that the indemnified party
must send a written notice to the indemnifying party of any such proposed
settlement or compromise, which settlement or compromise the indemnifying party
may reject, in its reasonable judgment, within thirty (30) days after its
receipt of the written notice.
(iii) A failure by the indemnifying party to reject such settlement or
compromise within such 30-day period will be deemed an acceptance of such
settlement or compromise. The indemnified party shall have the right to effect a
settlement or compromise over the objection of the indemnifying party; provided,
however, that if (A) the indemnifying party is contesting such claim in good
faith, or (B) the indemnifying party has assumed the defense from the
indemnified party and the indemnifying party has a net worth in excess of the
amount being sought, the indemnified party must first waive, in a written
instrument reasonably acceptable to the indemnifying party, any right to
indemnity therefore.
(iv) If the indemnifying party undertakes the defense of such matters, the
Indemnified Party will not, so long as the indemnifying party does not abandon
the defense thereof, be entitled to recover from the indemnifying party any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof other than the reasonable costs of
investigation undertaken by the indemnified party with the prior written consent
of the indemnifying party and other than such amounts incurred where a conflict
of interest is reasonably determined to exist by the indemnified party such that
more than one legal counsel is reasonably needed.

 

14



--------------------------------------------------------------------------------



 



10. MISCELLANEOUS.
(a) Notices. All notices, consents, approvals, requests and other communications
under this Agreement must be in writing and will be deemed given (a) when
delivered personally; (b) on the fifth Business Day after being mailed by
certified mail, return receipt requested; (c) the next Business Day after
delivery to a recognized overnight courier; or (d) upon transmission and
confirmation of receipt by a facsimile operator if sent by facsimile, to the
parties at the following addresses or facsimile numbers (or to such other
address or facsimile number as such party may have specified by notice given to
the other party pursuant to this provision):

     
if to the Company:
  with copies (which will not constitute notice) to:
 
   
if to the Manager:
  with copies (which will not constitute notice) to:
 
   
First Physicians Business Solutions, LLC
  Duane Morris LLP
6608 North Western Avenue #252
  30 South 17th Street
Oklahoma City, OK 73116
  Philadelphia PA 19103-4196
Attention: David Hirschhorn
  Attention: C. Mitchell Goldman, Esq.
Telecopy: (818) 337-7284
  Telecopy: 215-689-2407

Any such notice or other communication will be deemed to have been given and
received (whether actually received or not) on the day it is personally
delivered or delivered by courier or overnight delivery service or sent by
telecopy or, if mailed, when actually received.
(b) Interpretation. The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and will not in any way affect the meaning or interpretation of this
Agreement.
(c) Entire Agreement; Modification. This Agreement and the related documents
contained as exhibits and schedules hereto or expressly contemplated hereby
contain the entire understanding of the parties relating to the subject matter
hereof and supersede all prior written or oral and all contemporaneous oral
agreements and understandings relating to the subject matter hereof. The
exhibits, schedules and recitals to this Agreement are hereby incorporated by
reference into and made a part of this Agreement for all purposes. This
Agreement may be amended, supplemented or modified, and any provision hereof may
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement is sought.

 

15



--------------------------------------------------------------------------------



 



(d) Amendments Required by Prospective Legal Events. In the event any Applicable
Laws are enacted or changed in any way that could reasonably be expected to have
a material adverse effect on the practical realization of the benefits
anticipated by one or more parties to this Agreement at the time it was entered
into, the adversely affected party or parties, as the case may be, must notify
the others in writing of such change and the effect thereof. The parties will
promptly begin good faith negotiations to modify this Agreement to reflect such
change. If an agreement on a method for modifying this Agreement is not reached
within thirty (30) days after the date the written notice was received by the
last of the other parties, the matter will be resolved pursuant to the dispute
resolution procedures set forth in Section 10(m). The resolution must be either
to (i) structure an amendment to this Agreement which will leave the parties as
nearly as possible in the same economic position in which they would have been
under the original terms of this Agreement, had the change not occurred; or
(ii) if it is determined that the change is so fundamental that amendment and
continuation of this Agreement is not feasible, structure a termination of this
Agreement that will return the parties as nearly as possible to the economic
position in which they would have been had they not entered into this Agreement,
without altering in a material way the economic obligations or benefits derived
from this Agreement by the parties during the period it was in effect.
(e) Binding Effect; Assignment. This Agreement is a contract for the services of
Manager, and Manager may not assign this Agreement without the Company’s
approval, which may be withheld in the sole discretion of the Company. Subject
to the preceding sentence, this Agreement will be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
(f) Language Construction. The language in all parts of this Agreement will be
interpreted, in all cases, according to its fair meaning and not for or against
any party hereto. Each party acknowledges that it and its legal counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the interpretation of this Agreement.
(g) Waiver of Provisions. Any waiver of any terms and conditions hereof must be
in writing and signed by all the parties hereto. The waiver of any of the terms
and conditions of this Agreement cannot be construed as a waiver of any other
terms and conditions hereof.
(h) Survival. All obligations, liabilities, limitations of liability,
disclaimers and other provisions which, by their nature, are intended to survive
the expiration or termination of this Agreement will survive and remain in
effect beyond any expiration or termination thereof, including without
limitation, the obligations, liabilities, limitations of liability, disclaimers
and other provisions set out in the various provisions of Section 6 and
Section 9 of this Agreement and this Section 10.
(i) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, each of which will remain in full force and effect, so long
as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in a manner materially adverse to any party.

 

16



--------------------------------------------------------------------------------



 



(j) Expiration of Time Periods. In the event that any date specified herein is,
or that any period specified herein expires on, a Saturday, a Sunday, or a
holiday, then such date or the expiration date of such period, as the case may
be, will be extended to the next succeeding Business Day.
(k) Remedies Cumulative. No right or remedy described or provided in this
Agreement or otherwise conferred upon or reserved to any party is intended to be
exclusive or to preclude a party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity, and the same will be
distinct, separate and cumulative and may be exercised from time to time as
often as occasion may arise or as such party may deem expedient.
(l) No Obligation to Third Parties. Except as provided otherwise in Section 9
with respect to indemnification obligations, this Agreement is for the sole
benefit of the parties hereto, and nothing expressed or implied will give or be
construed to give any other Person any legal or equitable rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(m) Mandatory Mediation; Binding Arbitration; Governing Law; Venue; Attorney’s
Fees.
(i) THE PARTIES AGREE THAT, EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF, ANY
DISPUTE BETWEEN THEM RELATING TO THIS AGREEMENT, OR THE BREACH HEREOF, SHALL, IF
NEGOTIATIONS AND OTHER DISCUSSIONS FAIL, BE FIRST SUBMITTED TO MEDIATION IN
ACCORDANCE WITH THE PROVISIONS OF THE COMMERCIAL MEDIATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) BEFORE RESORTING TO ARBITRATION. THE PARTIES
AGREE TO CONDUCT THE MEDIATION IN GOOD FAITH AND MAKE REASONABLE EFFORTS TO
RESOLVE THEIR DISPUTE BY MEDIATION. THE COMMERCIAL MEDIATION RULES OF THE AAA
THEN IN EFFECT SHALL BE APPLIED. THE PARTIES AGREE TO CONDUCT THE MEDIATION IN
BEVERLY HILLS, CALIFORNIA, OR ANOTHER MUTUALLY AGREED UPON LOCATION.
(ii) THE PARTIES AGREE THAT, EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF,
ANY DISPUTE BETWEEN THEM RELATING TO THIS AGREEMENT, OR THE BREACH HEREOF, SHALL
BE SUBJECT TO BINDING ARBITRATION, IF THE DISPUTE IS NOT RESOLVED BY THE
MEDIATION REQUIRED UNDER THE PRECEDING SECTION 10(m)(i), IN ACCORDANCE WITH THE
PROVISIONS OF THE COMMERCIAL ARBITRATION RULES OF THE AAA, AND THAT JUDGMENT ON
THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. THE ARBITRATION SHALL BE HEARD BEFORE ONE (1) ARBITRATOR
SELECTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES. THE COMMERCIAL
ARBITRATION RULES OF THE AAA THEN IN EFFECT SHALL BE APPLIED. THE PARTIES AGREE
TO CONDUCT THE ARBITRATION IN BEVERLY HILLS, CALIFORNIA, OR ANOTHER MUTUALLY
AGREED UPON LOCATION.

 

17



--------------------------------------------------------------------------------



 



(iii) THIS AGREEMENT, AND ANY DISPUTE BETWEEN THE PARTIES RELATING HERETO, WILL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT MIGHT RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(iv) The prevailing party in any mediation, arbitration, or litigation shall be
entitled to recover from the other party reasonable attorney’s fees, court
costs, and the administrative costs, fees, and expenses of the AAA, each as
applicable, incurred in the same, in addition to any other relief that may be
awarded.
(n) Confidentiality. No party hereto will disseminate or release to any third
party any information regarding any provision of this Agreement, or any
financial or business information regarding the other (past, present, or future)
that was obtained by the other in the course of the negotiations of this
Agreement or in the course of the performance of this Agreement, including, but
not limited to, any information relating to the internal operations of the
Company with respect to the Hospital, without the other party’s written
approval; provided, however, the foregoing will not apply to information which
(i) is generally available to the public other than as a result of a breach of
this confidentiality provision; (ii) becomes available on a non-confidential
basis from a source other than the other party or any Affiliate or agent of the
other party, which source was not itself in violation of a confidentiality
agreement by providing such information; (iii) which is required to be disclosed
by Applicable Laws or pursuant to court order; provided, however, that Manager
will provide the Company with prompt written notice of the required disclosure
and cooperate with the Company in its reasonable efforts to resist or narrow the
request for disclosure; or (iv) except as required in connection with reports or
filings with the United States Securities and Exchange Commission or any
applicable state departments of securities.
(o) Certain Definitions. As used in this Agreement, the following terms mean:
“Applicable Laws” means all applicable provisions of constitutions, statutes,
rules, regulations, ordinances, and orders of governmental entities and all
orders and decrees of courts, tribunals, and arbitrators and includes, without
limitation, all health care laws.
“Business Day” means any day other than a day on which banks in the State of
Oklahoma are authorized or obligated to be closed.
“Medicaid” means any state program pursuant to which health care providers are
paid or reimbursed for care given or goods afforded to indigent persons and
administered pursuant to a plan approved by the Centers for Medicare and
Medicaid Services, or any successor Governmental Entity exercising similar
authority (“CMS”), under Title XIX of the Social Security Act, as amended.

 

18



--------------------------------------------------------------------------------



 



“Medicare” means any medical program established under Title XVIII of the Social
Security Act, as amended, and administered by CMS.
“Third-Party Payors” means Medicare, Medicaid, CHAMPUS, Blue Cross or Blue
Shield, managed care plans, any other private healthcare insurance programs or
company and any other individual or entity responsible for payment of inpatient
and outpatient services performed at the Hospital, as well as any future payor
of any Third-Party Payor Programs.
“Third-Party Payor Programs” means Medicare, Medicaid, CHAMPUS, insurance
provided by Blue Cross or Blue Shield, managed care plans, and any other private
health care insurance programs and employee assistance programs, as well as any
future similar programs.
(p) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (.pdf)) for the convenience
of the parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
(q) Acknowledgment. The parties to this Agreement agree and acknowledge that:
(i) they have each been independently advised by counsel in respect of the
provisions of this Agreement, or have had an opportunity to be so advised, and
have voluntarily waived their right to have such independent advice; and
(ii) the parties have negotiated the provisions hereof on an equal footing based
on equal bargaining power.
11. HIPAA COMPLIANCE. The parties agree that, in order to comply with the Health
Insurance Portability and Accountability Act of 1996, Public Law 104-191 and
regulations promulgated thereunder by the U.S. Department of Health and Human
Services, as may be amended and in effect from time to time (“HIPAA”), each of
them will satisfy its respective requirements and obligations contained in the
Business Associate Exhibit attached hereto as Exhibit B. This Agreement and the
Business Associate Exhibit are intended to be read and construed in harmony with
each other, but in the event any provision in the Business Associate Exhibit
conflicts with any provision in this Agreement, the provisions in the Business
Associate Exhibit will control the matter.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

            COMPANY:

RHA STROUD, LLC
      By:           Name:           Title:           EIN:         MANAGER:


FIRST PHYSICIANS BUSINESS SOLUTIONS LLC
      By:           Name:   David Hirschhorn        Title:   President and CEO 
      EIN:    

[Signature Page to Management Services Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BUSINESS ASSOCIATE EXHIBIT
This Business Associate Exhibit (this “Exhibit”) supplements and is made part of
the Management Services Agreement to which it is attached as entered into
between the Company and the Manager. The Company is a “Covered Entity” and
Manager is a “Business Associate” as those terms are defined under HIPAA. The
capitalized terms used in this Exhibit that are not otherwise specifically
defined have the meanings ascribed to them in the Agreement. Other capitalized
terms used in this Exhibit and not defined in the Agreement have the meanings
ascribed to them under HIPAA.
RECITALS
A. Business Associate regularly receives, uses and/or discloses Protected Health
Information (as defined below) in its performance of providing services pursuant
to the terms of the Management Services Agreement on behalf of Covered Entity,
as described below. Both Parties are committed to complying with the Privacy
Regulations and the Security Regulations (as such terms are defined below) under
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
the Health Information Technology for Economic and Clinical Health Act (“HITECH
Act”), each as amended from time to time.
B. The Privacy Regulations and the Security Regulations require the Covered
Entity to enter into a contract with the Business Associate prior to the
disclosure of Protected Health Information.
C. The purpose of this Exhibit is to satisfy certain standards and requirements
of HIPAA, the Privacy Rule and the Security Rule, and the HITECH Act, including
but not limited to, Title 45 §§ 164.314(a)(2)(i), 164.502(e) and 164.504(e) of
the Code of Federal Regulations (C.F.R.), and 42 U.S.C. §§ 17931(a) and
17934(a).
D. This Exhibit sets forth the terms and conditions pursuant to which Protected
Health Information that is provided, created or received by Business Associate
from or on behalf of Covered Entity will be handled between Business Associate
and Covered Entity, and with third parties, during the term of the Management
Services Agreement and after its termination.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth herein, and other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Company and Manager agree as
follows:

1.  
DEFINITIONS

The following capitalized terms, as used in this Exhibit, shall have the
meanings set forth below. Capitalized terms used, but not otherwise defined in
this Exhibit shall have the same meaning as those terms in 45 C.F.R. §160.103,
§164.304, §164.402 and §164.501, and 42 U.S.C. § 17921.
1.1 “Administrative Safeguards” shall have the same meaning as the term
“administrative safeguards” set forth in 45 C.F.R. §164.304, as such provision
is currently drafted and as it is subsequently amended or revised.
1.2 “Breach”, as used in Section 3.1(m), below, shall mean the unauthorized
acquisition, access, use, or disclosure of protected health information which
compromises the security or privacy of such information, except where an
unauthorized person to whom such information is disclosed would not reasonably
have been able to retain such information. Such term does not include (a) any
unintentional acquisition, access, or use of protected health information by an
employee or individual acting under the authority of a covered entity or
business associate if such acquisition, access, or use was made in good faith
and within the course and scope of the employment or other professional
relationship of such employee or individual, respectively, with the covered
entity or business associate and if such information is not further acquired,
accessed, used, or disclosed by any person; or (b) any inadvertent disclosure
from an individual who is otherwise authorized to access protected health
information at a facility operated by a covered entity or business associate to
another similarly situated individual at the same facility, as long as any such
information received as a result of such disclosure is not further acquired,
accessed, used, or disclosed without authorization by any person.
1.3 “Breach of Security”, as used solely in Section 3.5 below, shall mean the
unauthorized acquisition or unauthorized use of unencrypted data or, encrypted
electronic data and the confidential process or key that is capable of
compromising the security, confidentiality, or integrity of personal
information, maintained by a person or agency that creates a substantial risk of
identity theft or fraud against a resident of the commonwealth. A good faith but
unauthorized acquisition of personal information by a person or agency, or
employee or agent thereof, for the lawful purposes of such person or agency, is
not a breach of security unless the personal information is used in an
unauthorized manner or subject to further unauthorized disclosure For all other
Sections of this Exhibit and the Underlying Agreement, Breach of Security shall
have the same meaning as the term “Breach” in 42 U.S.C. § 17921(1), 45 C.F.R. §
164.402 and Section 1.2 of this Exhibit.
1.4 “Data Aggregation” shall have the same meaning as the term “data
aggregation” set forth in 45 C.F.R. §164.501, as such provision is currently
drafted and as it is subsequently amended or revised.
1.5 “Electronic Health Record” shall mean an electronic record of health-related
information on an individual that is created, gathered, managed, and consulted
by authorized health care clinicians and staff (42 U.S.C. § 17921(5).
1.6 “Electronic Media” shall have the same meaning as the term “electronic
media” set forth in 45 C.F.R. § 160.103, as such provision is currently drafted
and as it is subsequently amended and revised.

 

2



--------------------------------------------------------------------------------



 



1.7 “Individual” shall have the same meaning as the term “individual” in 45
C.F.R. §160.103 and shall include a person who qualifies as a personal
representative in accordance with 45 C.F.R. §164.502(g).
1.8 “Physical Safeguards” shall have the same meaning as the term “physical
safeguards” set forth in 45 C.F.R. §164.304, as such provision is currently
drafted and as it is subsequently amended or revised.
1.9 “Privacy Official” shall have the meaning as set out in 45 C.F.R.
§164.530(a)(1), as such provision is currently drafted and as it is subsequently
amended or revised.
1.10 “Privacy Regulations” shall mean the Standards for Privacy of Individually
Identifiable Health Information at 45 C.F.R. parts 160 and 162 and part 164,
subparts A and E, as such provisions are currently drafted and as they are
subsequently amended or revised.
1.11 “Protected Health Information” shall have the same meaning as the term
“protected health information” in 45 C.F.R. §160.103, limited to the information
created or received by Business Associate from or on behalf of Covered Entity.
1.12 “Required by Law” shall have the same meaning as the term “Required by Law”
set forth in 45 C.F.R. §164.103, as such provision is currently drafted and as
it is subsequently amended or revised.
1.13 “Secretary” shall mean the Secretary of the Department of Health and Human
Services or his or her designee.
1.14 “Security Incident” shall have the same meaning as the term “security
incident” set forth in 45 C.F.R. §164.304, as such provision is currently
drafted and as it is subsequently amended or revised, but shall not include,
(a) unsuccessful attempts to penetrate computer networks or servers maintained
by Business Associate and (b) immaterial incidents that occur on a routine
basis, such as general “pinging” or “denial of service” attacks.
1.15 “Security Regulations” shall mean the Security Standards at 45 C.F.R. parts
160 and 162, and part 164, subparts A and C, as such provisions are currently
drafted and as they are subsequently amended or revised.
1.16 “Technical Safeguards” shall have the same meaning as the term “technical
safeguards” set forth in 45 C.F.R. §164.304, as such provision is currently
drafted and as it is subsequently amended or revised.
1.17 “Unsecured Protected Health Information” shall have the same meaning as the
term “unsecured protected health information” set forth in 45 C.F.R. §164.402
and 42 U.S.C. § 17932(h), as such provisions are currently drafted and as they
are subsequently amended or revised.

 

3



--------------------------------------------------------------------------------



 



2.  
PERMITTED USES AND DISCLOSURES OF PROTECTED HEALTH INFORMATION

2.1 Services. Subject to the limitations of this Exhibit and the Privacy Rule,
including without limitation, if applicable, the requirements set forth under 45
C.F.R. §164.504(e), and which are incorporated herein in their entirety,
Business Associate may use and disclose Protected Health Information as
necessary to perform its obligations under the Management Services Agreement,
provided that such disclosure would not violate the Privacy Rule if done by
Covered Entity. All other uses not authorized by this Exhibit are prohibited.
Without limiting the generality of the foregoing, Business Associate may
disclose Protected Health Information for the purposes authorized by this
Exhibit only:
(a) to its employees, subcontractors and agents, in accordance with
Section 3.1(c), below,
(b) as directed by Covered Entity, or
(c) as otherwise permitted by the terms of this Exhibit including, but not
limited to, Section 2.2 below.
2.2 Business and Other Activities of Business Associate. Unless otherwise
limited herein, the Business Associate may:
(a) Use the Protected Health Information for the proper management and
administration of Business Associate and to fulfill any present or future legal
responsibilities of Business Associate provided that such uses are permitted
under state and federal confidentiality law.
(b) Disclose the Protected Health Information to third parties for the proper
management and administration of Business Associate or to fulfill any present or
future legal responsibilities of Business Associate, provided that:
(i) the disclosures are Required by Law, or
(ii) Business Associate has received from the third party written assurances
regarding the confidential treatment of such Protected Health Information as
required under 45 C.F.R. §164.504(e)(4)(ii)(B)(1), and that the third party will
notify Business Associate of any instances of which it is aware in which the
confidentiality of the Protected Health Information has been breached. Business
Associate may use Protected Health Information to report violations of law to
appropriate federal and state authorities, consistent with 45 C.F.R. §
164.502(j)(1).
(c) Use Protected Health Information to provide Data Aggregation services to
Covered Entity as permitted by 45 C.F.R. §164.504(e)(2)(i)(B). Except as
otherwise provided in the Management Services Agreement, this Exhibit or
permitted under the Privacy Rule, the Security Rule and the HITECH Act, under no
circumstances may Business Associate disclose Protected Health Information of
Covered Entity to another covered entity absent the explicit authorization of
Covered Entity.

 

4



--------------------------------------------------------------------------------



 



(d) Create de-identified Protected Health Information in accordance with the
standards set forth in 45 C.F.R. § 164.514(b) and may use or disclose such
de-identified data for any purpose.
(e) Without limiting the generality of the foregoing, Business Associate
reserves the right at its sole discretion to disclose an Individual’s Protected
Health Information in response to and in accordance with a valid authorization
executed by such Individual that meets the requirements set forth in the Privacy
Rule.

3.  
OBLIGATIONS OF THE PARTIES WITH RESPECT TO PROTECTED HEALTH INFORMATION

3.1 Obligations of Business Associate. With regard to the use and/or disclosure
of Protected Health Information, Business Associate hereby agrees to do the
following:
(a) Report to the designated Privacy Official of Covered Entity any use and/or
disclosure of the Protected Health Information that is not permitted or required
by this Exhibit of which Business Associate becomes aware. Oral reports shall be
made within five (5) business days following discovery, and shall be followed
promptly by a written report based on subsequently developed information.
(b) Use appropriate safeguards to maintain the security of the Protected Health
Information and to prevent use and/or disclosure of such Protected Health
Information other than as provided for by the Management Services Agreement and
this Exhibit.
(c) Ensure that any subcontractor or agent to whom it provides Protected Health
Information received from, or created or received by Business Associate on
behalf of Covered Entity under this Exhibit agrees, in writing, to restrictions
and conditions to those that apply to Business Associate pursuant to this
Section 3 with respect to such Protected Health Information.
(d) Make available all records, books, policies and procedures relating to the
use and/or disclosure of Protected Health Information received from, or created
or received by Business Associate on behalf of, Covered Entity to the Secretary,
in a time and manner designated by the Secretary, for purposes of the Secretary
determining Covered Entity’s compliance with the Privacy Regulations and the
Security Regulations, subject to attorney-client and other applicable legal
privileges.
(e) To the extent that Business Associate possesses Protected Health Information
in a Designated Record Set, Business Associate agrees to make such information
available to Covered Entity pursuant to 45 C.F.R. § 164.524 and 42 U.S.C. §
17935(e)(1), as applicable, within five (5) business days of receiving a written
request from Covered Entity, provided, however, that Business Associate is not
required to provide such access where the Protected Health Information contained
in a Designated Record Set is duplicative of the Protected Health Information
contained in a Designated Record Set possessed by Covered Entity. Without
limiting the foregoing, if Business Associate is deemed to use or maintain an
Electronic Health Record on behalf of Covered Entity with

 

5



--------------------------------------------------------------------------------



 



respect to Protected Health Information, then, to the extent an individual has
the right to request a copy of the Protected Health Information maintained in
such Electronic Health Record pursuant to 45 C.F.R. § 164.524 and makes such a
request to Business Associate, Business Associate shall provide Covered Entity
with a copy of an individual’s Protected Health Information maintained in an
Electronic Health Record in an electronic format and in a time and manner
designated by Covered Entity in order for Covered Entity to comply with 45
C.F.R. § 164.524, as amended by §13405 of the HITECH Act. Alternatively, upon
request by Covered Entity, Business Associate may provide such individual with a
copy of the information contained in such Electronic Health Record in an
electronic format and, if the individual so chooses, transmit such copy directly
to an entity or person designated by the individual. In such cases (i) Business
Associate may charge a fee to the individual for providing a copy of such
information, but such fee may not exceed the Business Associate’s labor costs in
responding to the request for the copy; and (ii) the provisions of 45 C.F.R. §
164.524, including the exceptions to the requirement to provide a copy of
Protected Health Information, shall apply and Business Associate shall comply
therewith as if Business Associate were the Covered Entity.
(f) To the extent that Business Associate possesses Protected Health Information
in a Designated Record Set, Business Associate agrees to, within twenty
(20) business days of receiving a written request from Covered Entity, make such
information available to Covered Entity for amendment pursuant to 45 C.F.R. §
164.526
(g) Business Associate agrees to document such disclosures of Protected Health
Information and information related to such disclosures as would be required for
Covered Entity to respond to a request by an Individual for an accounting of
disclosures of Protected Health Information in accordance with 45 C.F.R. §
164.528 and 42 U.S.C. § 17935(c), as applicable. Business Associate agrees to
provide Covered Entity, within twenty (20) business days of receiving a written
request from Covered Entity, such information as is requested by Covered Entity
to permit Covered Entity to respond to a request by an Individual for an
accounting of the disclosures of the Individual’s Protected Health Information
in accordance with 45 C.F.R. §164.528 and 42 U.S.C. § 17935(c), as applicable.
Without limiting the foregoing, effective as of the applicable date set forth
under §13405(c) of the HITECH Act, if Business Associate is deemed to use or
maintain Protected Health Information in an Electronic Health Record on behalf
of Covered Entity, then Business Associate shall maintain an accounting of any
disclosures made through such Electronic Health Record for treatment, payment
and health care operations, pursuant to the requirements of the HITECH Act, as
applicable to Business Associates Upon written request by Covered Entity,
Business Associate shall provide such accounting to Covered Entity in the time
and manner specified by the HITECH Act. Alternatively, if Covered Entity
responds to an Individual’s request for an accounting of disclosures made
through an Electronic Health Record by providing the requesting Individual with
a list of all business associates acting on behalf of Covered Entity, then
Business Associate shall provide such accounting directly to the requesting
Individual in the time and manner specified by the HITECH Act.
(h) Except as otherwise provided in this Exhibit, in the event Business
Associate receives a written access or amendment, request directly from an
Individual, with respect to Protected Health Information subject to this
Exhibit, Business Associate will promptly redirect the Individual to Covered
Entity.

 

6



--------------------------------------------------------------------------------



 



(i) Subject to Section 4.3 below, return to Covered Entity or destroy, within
thirty (30) calendar days of the termination of this Exhibit or the Management
Services Agreement, the Protected Health Information received from Covered
Entity, or created or received by Business Associate on behalf of Covered
Entity, in its possession and retain no copies (which for purposes of this
Exhibit shall include all backup tapes or files).
(j) Disclose to its subcontractors, agents or other third parties, and request
from Covered Entity, only the minimum Protected Health Information necessary to
perform or fulfill a specific function permitted hereunder in accordance with 42
U.S.C. § 17935(b) and the regulations promulgated thereunder. Without limiting
the foregoing, to the extent required by the HITECH Act, Business Associate
shall limit its use, disclosure or request of Protected Health Information to
the limited data set (as defined under HIPAA) or, if needed, to the minimum
necessary to accomplish the intended use, disclosure or request, respectively.
Effective as of the date the Secretary issues guidance on what constitutes
“minimum necessary” for purposes of HIPAA, Business Associate shall limit its
use, disclosure, or request of Protected Health Information to only the minimum
necessary as set forth in such guidance.
(k) To the extent practicable, establish procedures in order to mitigate, to the
greatest extent possible, any deleterious effects from any improper use and/or
disclosure of Protected Health Information that Business Associate reports to
Covered Entity.
(l) Report to the designated Privacy Official of Covered Entity, any Security
Incident of which Business Associate becomes aware. Oral reports shall be made
within five (5) business days following discovery, and shall be followed
promptly by a written report based on subsequently developed information.
Business Associate will provide reasonable assistance to Covered Entity with
respect to disclosure of such incident in accordance with law applicable to
business associates, including without limitation the requirements of the HITECH
Act applicable to Business Associates.
(m) Notify Covered Entity, of any Breach of Unsecured Protected Health
Information within two (2) business days of the day on which the Breach is known
to Business Associate, or, by exercising reasonable diligence, would have been
known to Business Associate. Such notice shall identify each individual whose
Unsecured Protected Health Information has been, or is reasonably believed by
Business Associate to have been accessed, acquired, used, or disclosed during
the Breach, and, and any particulars regarding the Breach that Covered Entity
would need to include in its notification, as such particulars are indentified
in 42 U.S.C. § 17932 and 45 C.F.R. § 164.404. Business Associate will cooperate
with Covered Entity with respect to disclosure of such Breach in accordance with
law applicable to business associates, including without limitation the
requirements of the HITECH Act, applicable to business associates; provided,
however, that Covered Entity shall have sole control over the timing and method
of providing notification of such Breach to the affected individual(s) or others
as required by the HITECH Act. Business Associate shall reimburse Covered Entity
for its reasonable costs and expenses in providing the notification, including,
but not limited to, any administrative costs associated with providing notice,
printing and mailing costs, and costs of mitigating the harm (which may include
the costs of obtaining credit monitoring services and identity theft insurance
for a period not to exceed one year) for affected individuals whose Protected
Health Information has or may have been compromised as a result of the Breach.
In order to be reimbursed by Business Associate, Covered Entity must provide to
Business Associate a written accounting of Covered Entity’s actual costs and, to
the extent applicable, copies of receipts or bills with respect thereto.

 

7



--------------------------------------------------------------------------------



 



(n) Comply with all requirements of Subtitle D of the HITECH Act that relate to
privacy and are made applicable to covered entities, all of which requirements
are equally applicable to business associates and which are incorporated herein
in their entirety.
3.2 Compliance with the Security Regulations. Business Associate shall implement
Administrative Safeguards, Physical Safeguards, and Technical Safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of Protected Health Information maintained or transmitted as
Electronic Media that the Business Associate creates, receives, maintains, or
transmits on behalf of the Covered Entity, as required by, and set forth more
specifically in, the Security Regulations. Business Associate will comply with
the provisions of 45 C.F.R. §§ 164.308, 164.310, 164.312 and 164.316 relating to
implementation of administrative, physical and technical safeguards with respect
to Electronic Protected Health Information in the same manner that such
provisions apply to a HIPAA covered entity. Business Associate will also comply
with any additional security requirements contained in the HITECH Act that are
applicable to a business associate.
3.3 Compliance with Certain Provisions of the HITECH Act.
(a) Effective as of the date upon which the Secretary promulgates final
regulations implementing the provisions of Section 13405(d) of the HITECH Act,
Business Associate shall not, directly or indirectly, receive remuneration in
exchange for any Protected Health Information of an individual, except pursuant
to a valid written authorization signed by or on behalf of such individual, or
as otherwise permitted under the HITECH Act or such implementing regulations.
(b) With respect to written communications occurring after February 17, 2010,
Business Associate shall not Use or Disclose Protected Health Information for
the purpose of making such a communication about a product or service that
encourages recipients of the communication to purchase or use the product or
service, unless such communication: (a) complies with the requirements of
subparagraph (i), (ii) or (iii) of paragraph (1) of the definition of marketing
contained in 45 C.F.R. § 164.501, and (b) complies with the requirements of
subparagraphs (A), (B) or (C) of Section 13406(a)(2) of the HITECH Act. Covered
Entity shall cooperate with Business Associate to determine if the foregoing
requirements are met with respect to any such marketing communication.
3.4 Obligations of the Covered Entity. With regard to the use and/or disclosure
of Protected Health Information by Business Associate, Covered Entity hereby
agrees to do the following:
(a) Provide Business Associate with the Notice of Privacy Practices that Covered
Entity produces in accordance with 45 C.F.R. §164.520, as well as any changes to
such notice. In addition, Covered Entity will notify Business Associate of any
limitation(s) in its notice of Privacy Practices, in accordance with 45 C.F.R. §
164.520, to the extent that such limitation(s) may affect Business Associate’s
use or disclosure of Protected Health Information. Covered Entity will provide
such notice no later than fifteen (15) days prior to the effective date of the
limitation.

 

8



--------------------------------------------------------------------------------



 



(b) Notify Business Associate of any changes in, or revocation of, authorization
provided to Covered Entity by an Individual to use or disclose Protected Health
Information, if such changes affect Business Associate’s permitted uses and
disclosures. Covered Entity will provide such notice no later than fifteen
(15) days prior to the effective date of the change. Covered Entity will obtain
any consent or authorization that may be required by the Privacy Rule, or
applicable state law, prior to furnishing Business Associate with Protected
Health Information. If applicable to services provided to or on behalf of
Covered Entity, inform Business Associate of any opt-outs exercised by any
individual from fundraising activities of Covered Entity pursuant to 45 C.F.R. §
164.514(f).
(c) Notify Business Associate of any arrangements permitted or required of
Covered Entity under the Privacy Regulations that may impact in any manner the
use and/or disclosure of Protected Health Information by Business Associate
under this Exhibit, including any restriction on the use or disclosure of
Protected Health Information that Covered Entity has agreed to in accordance
with 45 C.F.R. §164.522 or 42 U.S.C. § 17935(a). Covered Entity will provide
such notice no later than fifteen (15) days prior to the effective date of the
restriction. If Business Associate reasonably believes that any restriction
agreed to by Covered Entity pursuant to this Section may materially impact
Business Associate’s ability to perform its obligations under the Management
Services Agreement or this Exhibit, the Parties will mutually agree upon any
necessary modifications of Business Associate’s obligations under such
agreements. Without limiting the foregoing, in the event that Covered Entity is
required to comply with a restriction on the disclosure of Protected Health
Information pursuant to §13405 of the HITECH Act, then Covered Entity shall, to
the extent needed to comply with such restriction, provide written notice to
Business Associate of the name of the individual requesting the restriction and
the Protected Health Information affected thereby. Upon receipt of such
notification, Business Associate shall not disclose the identified Protected
Health Information to any health plan for the purposes of carrying out payment
or health care operations, except as otherwise Required by Law.
(d) Covered Entity will not request Business Associate to use or disclose
Protected Health Information in any manner that would not be permissible under
the Privacy Rule, the Security Rule or the HITECH Act if done by Covered Entity,
except as permitted pursuant to the provisions of Section 2.2 of this Exhibit.
3.5 Compliance with Red Flag Regulations and Breach Notification Law. Business
Associate acknowledges that Covered Entity has adopted an Identity Theft
Prevention Program as required under 16 C.F.R. Part 681 for certain covered
accounts that may be accessed in accordance with this Exhibit. Accordingly, if
applicable, Business Associate will report to the designated Privacy Official of
Covered Entity any Breach of Security with respect to any Personal Information
created or received by Business Associate from or on behalf of Covered Entity of
which Business Associate becomes aware. Oral reports shall be made within five
(5) business days following discovery, and shall be followed promptly by a
written report based on subsequently developed information.

 

9



--------------------------------------------------------------------------------



 



4.  
TERM AND TERMINATION

4.1 Term. This Exhibit shall become effective on the Effective Date and shall
continue in effect until all of the Protected Health Information provided by
Covered Entity to Business Associate, or created or received by Business
Associate on behalf of Covered Entity is destroyed or returned to Covered
Entity, or, if it is infeasible to return or destroy the Protected Health
Information, protections are extended to such information in accordance with the
termination provisions in Section 4.3. In addition, certain provisions and
requirements of this Exhibit shall survive its expiration or other termination
in accordance with Section 6.3 herein.
4.2 Termination for Cause. As provided in 45 C.F.R. §164.314(a)(2)(i)(D) and
§164.504(e)(2)(iii), upon either Party’s knowledge of a material breach by the
other Party of this Exhibit, such Party will provide written notice to the
breaching Party detailing the nature of the breach and providing an opportunity
to cure the breach within thirty (30) business days. Upon the expiration of such
thirty (30) day cure period, the non-breaching Party may terminate this Exhibit
and, at its election, the Management Services Agreement, if cure is not
possible.
4.3 Effect of Termination.
(a) Except as provided in Section 4.3(b) below, upon termination of this Exhibit
or the Management Services Agreement for any reason, Business Associate shall
return or destroy all Protected Health Information received from Covered Entity,
or created or received by Business Associate on behalf of Covered Entity. This
provision shall apply to Protected Health Information that is in the possession
of subcontractors or agents of Business Associate. Business Associate shall
retain no copies of the Protected Health Information.
(b) In the event that Business Associate determines that returning or destroying
the Protected Health Information is infeasible, Business Associate shall provide
to Covered Entity notification of the conditions that make return or destruction
infeasible. Upon mutual agreement between the Parties that return or destruction
of Protected Health Information is infeasible, Business Associate shall extend
the protections of this Exhibit to such Protected Health Information and limit
further uses and disclosures of such Protected Health Information to those
purposes that make the return or destruction infeasible, for so long as Business
Associate maintains such Protected Health Information.

 

10



--------------------------------------------------------------------------------



 



5.  
INDEMNIFICATION. The Parties agree to indemnify and hold harmless each other and
each other’s respective employees, directors, officers, subcontractors, agents
or other members of its workforce (each an “indemnified party”) against all
actual and direct losses suffered by the indemnified party and all liability to
third parties arising from or in connection with any breach of this Agreement or
of any warranty hereunder or from any negligence or wrongful acts or omissions
in relation to this Agreement, including failure to perform its obligations
under the Privacy Regulations, the Security Regulations, or the HITECH Act, by
the indemnifying party or its employees, directors, officers, subcontractors,
agents or other members of its workforce. Accordingly, on demand, the
indemnifying party shall reimburse any indemnified party for any and all actual
and direct losses, liabilities, lost profits, fines, penalties, costs or
expenses (including reasonable attorneys’ fees) which may for any reason be
imposed upon any indemnified party by reason of any suit, claim, action,
proceeding or demand by any third party which results from the indemnifying
party’s breach hereunder. The Parties’ obligation to indemnify any indemnified
party shall survive the expiration or termination of this Agreement for any
reason.
  6.  
MISCELLANEOUS

6.1 Integration of Terms and Conditions. This Exhibit shall be and hereby is
incorporated into the provisions of the Management Services Agreement. Any
provisions of the Management Services Agreement not inconsistent herewith shall
also apply to this Exhibit as if they were one and the same document. In the
event of any inconsistencies as to matters addressed in this Exhibit, the terms
and conditions of this Exhibit shall prevail.
6.2 Relationship of Parties. Business Associate, in furnishing services pursuant
to the Management Services Agreement, is acting as an independent contractor,
and Business Associate has the sole right and obligation to supervise, manage,
contract, direct, procure, perform or cause to be performed, all work to be
performed by Business Associate under this Exhibit. Business Associate is not an
agent of Covered Entity, and has no authority to represent Covered Entity as to
any matters, except as expressly authorized in this Exhibit. Nothing in this
Exhibit will confer any right, remedy, or obligation upon anyone other than
Covered Entity and Business Associate.
6.3 Survival. The respective rights and obligations of Business Associate and
Covered Entity under Section 4, 5 and 6 of this Exhibit shall survive the
termination of this Exhibit indefinitely.
6.4 Amendments; Waiver. The Parties agree to take such action as is necessary to
amend this Exhibit from time to time as is necessary for the Parties to comply
with the requirements of the Privacy Regulations, the Security Regulations, the
HITECH Act, or applicable federal or state confidentiality laws or regulations.
Notwithstanding anything herein to the contrary, this Exhibit may not be
modified, nor shall any provision hereof be waived or amended, except in a
writing duly signed by authorized representatives of both Parties. A waiver with
respect to one event shall not be construed as continuing, or as a bar to or
waiver of any right or remedy as to subsequent events.

 

11



--------------------------------------------------------------------------------



 



6.5 Interpretation; Regulatory References. Any ambiguity in this Exhibit shall
be resolved in favor of a meaning that permits the Parties to comply with the
Privacy Regulations, the Security Regulations, the HITECH Act, or applicable
federal or state confidentiality laws or regulations. Any reference in this
Exhibit to a section in the Privacy Regulations, the Security Regulations, or
the HITECH Act means the section as in effect or as amended. In the event of
inconsistency between the provisions of this Exhibit and mandatory provisions of
the Privacy Rule, the Security Rule or the HITECH Act, as amended, or their
interpretation by any court or regulatory agency with authority over Business
Associate or Covered Entity, such interpretation will control. Where provisions
of the Exhibit are different from those mandated in the Privacy Rule, the
Security Rule, or the HITECH Act, but are nonetheless permitted by such rules as
interpreted by courts or agencies, the provisions of this Exhibit will control.
6.6 Severability. If any provisions of this Exhibit are unenforceable, invalid
or violate applicable law, such provisions shall be deemed stricken and shall
not affect the enforceability of any other provisions of this Exhibit.

 

12